Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 2/16/22 overcome the objections and rejections set forth in the office action mailed 11/16/21 except for the obviousness rejection over Buckley, which is maintained below and extended to additional claims as necessitated by the amendments, including newly added claim 20. New grounds of rejection for claims 10 and 12, also necessitated by the amendment, are set forth below.

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the pentaerythritol ester" in line 9.  There is insufficient antecedent basis for this limitation in the claim, since the claim previously only recites “an ester additive”. 



Claim Rejections - 35 USC § 103
Claims 1-10, 14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley (U.S. Pat. No. 4,495,075).
As a preliminary matter, it is noted that the term “pentaerythritol”, as recited in the claims, has been interpreted to encompass pentaerythritol esters and other pentaerythritol derivatives, in accordance with the definition given in paragraph 32 of the specification. The examiner recommends that the claims be amended to recite pentaerythritol esters and/or pentaerythritol derivatives in order to provide further clarity.
In column 3 lines 7-44 Buckley discloses an additive composition comprising a zinc dialkyldithiophosphate prepared from a mixture of a lower alcohol and a higher alcohol. In column 4 lines 54-57 Buckley discloses that the lower alcohol can be isopropanol or sec-butanol, which are secondary alcohols having 3 or 4 carbon atoms, as recited in claims 1, 7-8, 10, and 13. In column 4 lines 58-60 Buckley discloses that the higher alcohol can be various primary alcohols, leading to zinc dialkyldithiophosphates containing a mixture of primary and secondary alkyl groups, as recited in claims 4 and 17, as well as newly added claim 20. In column 6 lines 38-41 Buckley discloses the inclusion of the additive composition in lubricating oils. In column 7 lines 3-7 Buckley discloses that the oil can be a mixture of a hydrocarbon oil with a synthetic oil. In column 6 line 66 Buckley discloses that the synthetic oil can be pentaerythritol tetracaproate, meeting the limitations of the pentaerythritol tetraester of claims 1, 5, 7-8, and 13, as well as the ester of claim 10. From column 6 lines 63 through column 7 line 2 Buckley discloses other suitable ester additives, as recited in claim 10. When the composition of Buckley comprises a mixture of a hydrocarbon oil, 
In column 7 lines 3-7 Buckley discloses a base oil blend of synthetic oil and hydrocarbon oil comprising 10 to 25% by weight synthetic oil. Since the additive combination in the composition of Buckley is present in an amount of 0.1 to 4.0% by weight (column 6 lines 41-45), a base oil blend containing synthetic oil in an amount of 10 to 25% by weight synthetic oil will contain synthetic oil in an amount well within the ranges recited in amended claim 1, as well as claims 2-3, 6, 9, and 14. While the specific example of Buckley uses a hydrogenated 1-decene trimer as the synthetic oil, it would have been obvious to one of ordinary skill in the art to use the pentaerythritol ester of Buckley in the amount taught by Buckley, since Buckley teaches that it is a suitable amount for a synthetic oil in a base oil blend with a hydrocarbon oil. Additionally, the total concentration of the additive combination of at least 0.1 to 4.0% by weight implies a zinc dialkyldithiophosphate concentration at least overlapping the range recited in amended claims 3, 8, and 14. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 1-10, 14, 17 and 19 are therefore rendered obvious by Buckley.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buckley in view of Sakanoue (U.S. PG Pub. No. 2016/0369200).
The discussion of Buckley in paragraph 4 above is incorporated here by reference. Buckley discloses a composition meeting the limitations of claim 12, and comprising the claimed pentaerythritol tetraester and zinc dialkyldithiophosphate, as well as a mono- or bis-succinimide, but does not disclose a shock absorber containing the composition. In column 7 lines 28-32 Buckley discloses that the compositions can comprise additional additives.
Sakanoue, in paragraphs 12-14 and 81, discloses a shock absorber lubricant composition comprising a base oil which can be a synthetic oil, a zinc dialkyldithiophosphate, and a succinimide, as well as a tertiary amine and a phosphoric acid ester amine salt. Including the tertiary amine and a phosphoric acid ester amine salt or Sakanoue in the composition of Buckley, and using the resulting composition in a shock absorber, meets the limitations of claim 12.
It would have been obvious to one of ordinary skill in the art to include the tertiary amine and a phosphoric acid ester amine salt or Sakanoue in the composition of Buckley, and use the resulting composition in a shock absorber, since Sakanoue teaches that a composition comprising the tertiary amine and a phosphoric acid ester amine salt in combination with a base oil and zinc dialkyldithiophosphate, where the .

Response to Arguments
Applicant's arguments filed 2/16/22 have been fully considered but they are not persuasive. Applicant argues that Buckley does not disclose compositions comprising the pentaerythritol esters in the claimed amount. However, as discussed in the above rejection, Buckley discloses a composition comprising a base oil blend of synthetic oil and hydrocarbon oil comprising 10 to 25% by weight synthetic oil. Since the additive composition of Buckley is present in an amount of 0.1 to 4.0% by weight, leaving up to 99.9% for the base oil, when the synthetic oil is present in an amount of 10 to 25% by weight of the base oil blend, the concentration of synthetic oil will fall within the claimed ranges. While the base oil blend disclosed by Buckley does not specifically use a pentaerythritol tetraester as the synthetic oil, it would have been obvious to one of ordinary skill in the art to use the pentaerythritol tetracaproate of Buckley as the synthetic oil in the composition of Buckley, in the amount disclosed by Buckley, since Buckley discloses that pentaerythritol tetracaproate is a suitable synthetic base oil. Applicant alleges that Bickley does not disclose that the pentaerythritol esters contain a pentaerythritol tetraester and/or derivative, but pentaerythritol tetracaproate is a pentaerythritol tetraester. Applicant’s argument is therefore unpersuasive.
While applicant’s amendments do overcome the rejection of claim 12 over Sakanoue and Schroeck, the newly applied rejection over Buckley and Sakanoue addresses the limitations of amended claim 12. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771